Citation Nr: 1108358	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been obtained to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.

This matter came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the above stated issues were previously remanded in March 2010.  Specifically, the issues were remanded in order to provide the Veteran a travel Board hearing.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  This development having been achieved, the issue is now ready for appellate review.

The Veteran testified before the undersigned at a November 2010 hearing at the Muskogee, Oklahoma, RO.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  An August 2003 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in August 2003 is new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence associated with the claims file after the last final denial in August 2003 is new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.

4.  The competent evidence demonstrates that the Veteran's hearing loss is related to his active service.

5.  The competent medical evidence demonstrates that the Veteran has tinnitus that is related to his active service.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for bilateral hearing loss, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for tinnitus, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

5.  Tinnitus was incurred in the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant reopening as well as entitlement to service connection for both bilateral hearing loss and tinnitus, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010)) and the implementing regulations.

Analysis

I.  New and Material

The Board notes that the claims at issue are those of entitlement to service connection for bilateral hearing loss and tinnitus.  These claims are based upon the same factual basis as the Veteran's original claims of entitlement to service connection for bilateral hearing loss and tinnitus, which were denied in the August 2003 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2008), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as issued in an August 2003 RO rating decision, the evidence under consideration consisted of the Veteran's service treatment records from October 1961 to December 1964, including the October 1961 pre-induction examination.  The RO noted in the rating decision that the Veteran did not respond to the June 2003 letter requesting information regarding his claims.

The Veteran's initial claims of entitlement to service connection for hearing loss and tinnitus were denied by RO rating decision dated in August 2003.  This rating decision indicates that the basis for the RO's denial was that the evidence failed to demonstrate that the Veteran had suffered from hearing loss or tinnitus while in active duty service.  The rating decision further noted that there was also no evidence that the Veteran was currently suffering from either disability.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The Veteran filed a request to reopen this claim.  The RO denied his request to reopen the claim in a February 2008 rating decision on the basis that no new and material evidence had been obtained.  The RO noted that a private treatment report providing a current diagnosis and positive nexus with regard to both claims linked the current disabilities to actions performed in service that could not be verified by the record.  The evidence at the time of the February 2008 rating decision consisted of all the previous evidence as well as a private examination report dated November 2007 and outpatient treatment reports from the Oklahoma City, Oklahoma, VA medical center (VAMC) dating from March 2007 to October 2007.  Subsequently, the RO did reopen both claims in a July 2008 statement of the case (SOC).  During the course of the appeal, additional information was associated with the claims file, including a VA audiological examination report dated April 2008, a private audiological examination report dated July 2008, the hearing transcript from the travel Board hearing in November 2010 at the Muskogee RO, and various statements from the Veteran.  

The Board notes that the private audiological examination reports dated in November 2007 and July 2008, the VA audiological examination report dated April 2008, and the testimony provided in the November 2010 travel Board hearing transcript, provide information regarding the current diagnoses of bilateral hearing loss and tinnitus as well as nexus opinions with regard to the etiology of the Veteran's current disabilities.  The Veteran's claims were previously denied because the RO found that there was no evidence that the Veteran suffered from either hearing loss or tinnitus while on active duty and that there was no evidence of a current disability with regard to either claim.  As such, the Board finds that this evidence addresses the question of whether the Veteran has a current disability with regard to both bilateral hearing loss and tinnitus and whether those current disabilities are related to his active duty service, and therefore, the claims must be reopened.  

The Board finds the information in the various examinations reports, as well as information received at the travel Board hearing to be both new and material evidence because the evidence was not previously of record and it addresses the questions of whether the Veteran has hearing loss and tinnitus associated with his active duty service.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  Such evidence clearly relates to the reasons for the previous denial in August 2003.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claims of entitlement to service connection for bilateral hearing loss and tinnitus should be granted.  38 C.F.R. § 3.156(a) (2010).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

A.  Hearing Loss

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran contends that he suffered hearing loss as a result of noise exposure due to his military service in which he worked as a carpenter.  The Veteran notes that he was exposed to noise from various activities in service including forms of equipment used in carpentry work such as electric and large table saws.  Additionally the Veteran contends that he was exposed to noise associated with loud turbine noise and diesel engine noise.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

As stated above, the Veteran has reported acoustic trauma associated with his active duty while serving in Korea.  The Board notes that the Veteran is competent to describe the nature and extent of his in-service noise exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the DD Form 214 and service personnel records state that the Veteran served as a carpenter.  Thus, it is likely that the Veteran was exposed to equipment noise associated with carpentry work while in service.  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss.

The medical evidence of record reveals that there is a current diagnosis of hearing loss.  According to the January 2006 VA audiological examination, the Veteran has mild to moderate sensorineural hearing loss at 2000 Hz and above, in the right ear and moderate to severe sensorineural hearing loss at 2000 Hz and above, in the left ear,  Specifically, the Board notes that the auditory thresholds exceed 40 decibels in all but two of the frequencies listed above in both the right and the left ear.  Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records indicate both an October 1961 pre-induction and the January 1963 entrance examination which provide that the Veteran's hearing was, bilaterally, within normal limits.  The Veteran's October 1964 separation examination failed to provide audiometric information, however the examination report noted that the Veteran's ears in general were within normal limits.  As such the Board notes that the Veteran's in-service treatment records do not note any hearing loss complaints or related findings. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, the post-service treatment records provide two private audiological examinations dated November 2007 and July 2008 and one VA audiological examination dated April 2008.  

In the November 2007 private audiological examination report it is noted that the Veteran suffered from a mild to severe sloping sensorineural hearing loss bilaterally.  The examiner noted the Veteran's contentions that he was exposed to loud turbine noise and diesel engine noise while on active duty and did not wear hearing protection.  After reviewing the Veteran's service history the private examiner opined that it was more than likely that the Veteran's hearing loss was the result of his exposure to hazardous noise while in the service.  

The Board notes the July 2008 private audiological examination in which the Veteran was diagnosed with a mild, sloping to severe, sensorineural hearing loss bilaterally.  After reviewing the Veteran's service history, the examiner opined that  it was just as likely as not that at least some of the Veteran's hearing loss was the result of his exposure to hazardous noise in service.  

Finally, the Veteran was afforded a VA audiological examination in April 2008.  The examiner noted the Veteran's contentions that he was exposed to turbine and diesel engines as well as carpentry tools during his active duty service without using any hearing protection and provided a diagnosis of bilateral sensorineural hearing loss.  The examiner noted that the Veteran's post service occupation was that of a bricklayer and as such there is minimal history of post service occupational noise exposure.  Additionally the Veteran denied any post-service recreational exposure.  After review of the Veteran's claims file, the examiner opined that it was as least as likely as not that the Veteran's current complaint of decreased hearing sensitivity is secondary to his acoustic trauma during his military service.  

The Board notes that the Veteran is competent to attest to the fact that he has suffered hearing loss.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such the Board finds that there is adequate evidence of continuity of symptomatology to provide a positive nexus in addition to the one provided by the Veteran's private examiners and the VA examiner.

With consideration of the above the Board notes that the Veteran has a current diagnosis of bilateral hearing loss and three positive nexus opinions providing that the Veteran's current disability is related to his active duty service.  The Board therefore finds that a preponderance of the evidence is in favor of the Veteran's claim of service connection for hearing loss.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Tinnitus

The Veteran asserts that he is entitled to service connection for bilateral tinnitus that resulted from in-service noise exposure.  According to the Veteran, he suffered acoustic trauma during service after hazardous exposure to noises without the benefit of proper hearing protection.

Upon review of the evidence of record, the Board notes that the Veteran has been diagnosed with tinnitus as noted in the November 2007 and July 2008 private examinations as well as the April 2008 VA examination.  

A review of the service treatment records fails to reveal any reference to complaints of tinnitus, hearing difficulty, or acoustic trauma.  In this regard, the records indicate both an October 1961 pre-induction and the January 1963 entrance examination that fail to note any complaints of tinnitus.  The Veteran's October 1964 separation examination also fails to note any complaints of tinnitus.  As such the Board notes that the Veteran's in-service treatment records do not note any complaints of tinnitus.

Post service treatment records, as noted above, include two private audiological examinations and a VA audiological examination report.  In the November 2007 private audiological examination report it is noted that the Veteran currently suffers from tinnitus that he contends began during active duty service.  The examiner noted the Veteran's contentions that he was exposed to loud turbine noise and diesel engine noise while on active duty and did not wear hearing protection.  After reviewing the Veteran's service history the private examiner opined that it was more than likely that the Veteran's tinnitus was the result of his exposure to hazardous noise while in the service.  

The Board notes the July 2008 private audiological examination in which the Veteran was again diagnosed with tinnitus.  The Veteran described his tinnitus as constant "locust" noise in both ears.  After reviewing the Veteran's service history, the examiner opined that  it was just as likely as not that at least some of the Veteran's tinnitus is the result of his exposure to hazardous noise while in the service.  

Finally, the Veteran was afforded a VA audiological examination in April 2008.  As observed above, the examiner noted the Veteran's contentions that he was exposed to turbine and diesel engines as well as carpentry tools during his active duty service without using any hearing protection.  The Veteran reported that he suffers from constant "cricket-like" tinnitus bilaterally that he first noticed while serving in Korea.  The Veteran further stated that his tinnitus has gradually worsened over time.  After review of the Veteran's c-file, the examiner opined that it is as least as likely as not that the Veteran's current complaint of constant cricket-like tinnitus is secondary to his acoustic trauma during his military service.

Additionally, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes specifically that tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has made various statements regarding his in-service incurrence of tinnitus.  As a result, the Veteran's lay contentions as to the continuity of symptomatology of his tinnitus constitute competent evidence.  Further, in some cases, lay evidence will be competent and credible evidence of etiology.  Robinson v. Shinkseki, 557 F.3d 1355 (Fed. Cir. 2009).

As noted, the Veteran is competent as a lay person to provide evidence that he experienced buzzing in his ears during and since service.  Such evidence tends to support his claim that he had chronic tinnitus during service with continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Additionally, the Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's contentions, however, remain subject to a Board analysis of credibility. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  As noted above, the Board acknowledges that the Veteran asserted at the April 2008 VA audiological examination that while he cannot remember the exact onset of his tinnitus he does recall that it was while he was serving in Korea.  The Board finds that the Veteran's assertions are credible regarding the chronicity and continuity of tinnitus since service.  Consequently, the requirements for establishing entitlement to service connection for tinnitus are met, and service connection for tinnitus is warranted.

With consideration of the above the Board notes that the Veteran has a current diagnosis of tinnitus and three positive nexus opinions providing that the Veteran's current disability is related to his active duty service.  The Board therefore finds that a preponderance of the evidence is in favor of the Veteran's claim of service connection for tinnitus.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss, is reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus, is reopened, and to this extent the claim is granted.

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus granted.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


